           Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 1 of 8




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Petitioner,             )
                                                       )
V.                                                     )    CIVIL NO. SA-21-CV-00066
                                                       )
$63,760.00, MORE OR LESS, IN UNITED                    )
STATES CURRENCY,                                       )
                                                       )
                               Respondent.             )


                        VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

       $63,760.00, More or Less, in United States Currency,

hereinafter the ARespondent Currency.@

                                            II.
                                 JURISDICTION AND VENUE

       This Court has jurisdiction over an action commenced by the United States under Title 28

U.S.C. § 1345 and Title 28 U.S.C. § 1355(a), jurisdiction over an action for forfeiture. This Court

has in rem jurisdiction over the Respondent Currency under Title 28 U.S.C. §§ 1355(b) and 1395.
           Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 2 of 8




Venue is proper in this district pursuant to Title 28 U.S.C. § 1355(b)(1) because the acts or

omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28 U.S.C. §§

1355(b)(1)(B) and 1395(b) because the Respondent Currency is found in this district.

                                       III.
                          STATUTORY BASIS FOR FORFEITURE

       This is a civil forfeiture action in rem brought against the Respondent Currency for

violations of Title 21 U.S.C. §§ 801, et. seq. and subject to forfeiture to the United States of

America pursuant to Title 21 U.S.C. § 881(a)(6), which states:

       § 881. Forfeitures
       (a) Subject property
       The following shall be subject to forfeiture to the United States and no property
       right shall exist in them:
                                               ***
           (6) All moneys, negotiable instruments, securities, or other things of value
           furnished or intended to be furnished by any person in exchange for a controlled
           substance or listed chemical in violation of this subchapter, all proceeds
           traceable to such an exchange, and all moneys, negotiable instruments, and
           securities used or intended to be used to facilitate any violation of this
           subchapter.

                                         IV.
                           FACTS IN SUPPORT OF VIOLATIONS

       In July 2020, the Drug Enforcement Agency (DEA), San Antonio District Office,

conducted an investigation utilizing a DEA Task Force Officer (TFO), who acted in an undercover

capacity (UC) and posed as a drug seller named “Lonchon”. The UC contacted a third party to

broker a multi-kilogram cocaine sale in San Antonio, Texas, within the Western District of Texas.

This third party telephonically introduced the UC to Juan Carlos Rodriguez-Campos (hereinafter

referred to as Rodriguez-Campos). Rodriguez-Campos was suspected to be a broker for illegal

narcotics sales.


                                                 2
          Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 3 of 8




       On July 28, 2020, Rodriguez-Campos advised the third party that he had a buyer for three

kilograms of cocaine for $75,000.00 in U.S. currency. The UC asked the third party for a

photograph of the buy money with a note indicating the date. Later that day, the UC received a

text message containing a photograph of U.S. currency in a pink Nike shoebox from the third party,

with a note that read: “Lonchon 07-27-20”. In return, Rodriguez-Campos asked for a photograph

of the cocaine - the UC sent a text message containing a photograph of kilograms of cocaine to the

third party, who sent it to Rodriguez-Campos.

       After several phone conversations and text messages between the UC and Rodriguez-

Campos, the parties agreed that the negotiated cocaine transaction was to take place at

approximately 8:00 p.m. at the Lowe’s Home Improvement store parking lot, 7901 Callaghan

Road, San Antonio, Texas. DEA agents and TFOs established surveillance at this location.

       Rodriguez-Campos told the UC that he was ready to go through with the purchase of the

three kilograms of cocaine and that he would be driving a red Dodge Avenger. At approximately

8:30 pm, TFO Shearer and other DEA agents observed a red Dodge Avenger turn into the Lowe’s

Home Improvement parking lot and park in the southwest corner. Agents also observed a white

Ford Raptor pickup truck park near the red Dodge Avenger, and that Rodriguez-Campos exited

his vehicle and approached the white Ford Raptor. Agents then saw a red 2012 Audi A7 Sedan

park near the white Ford Raptor and the red Dodge Avenger.

       Agents observed three men conversing with each other at the rear of the white Ford Raptor.

DEA Special Agent (SA) Moreno observed that one man wore a red shirt and black shorts, later

identified as Jorge Luis Gonzalez-Terrazas (hereinafter referred to as Gonzalez-Terrazas), one

wore a gray shirt and blue jeans, later identified as Jose Ricardo Gutierrez-Olvera, (hereinafter

referred to as Gutierrez-Olvera), and the third wore a black shirt, later identified as Rodriguez-
                                                3
           Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 4 of 8




Campos. Minutes later, Rodriguez-Campos told the UC that he and his friends were at the

Lowe’s, ready to purchase the cocaine. The UC directed Rodriguez-Campos to follow his

“cousin” (UC#2, Bexar County Sheriff’s Office (BCSO) Deputy Alcaraz) in just one vehicle to a

secondary location.

       SA Moreno observed UC #2 approach in a white Pontiac and address the three men.

Thereafter, SA Moreno observed all three men get into the red 2012 Audi A7 Sedan and follow

UC #2 out of the Lowe’s Home Improvement parking lot and onto Loop 410 access road. Moving

surveillance followed the red 2012 Audi A7 Sedan onto Loop 410 westbound until a BCSO Deputy

conducted a traffic stop at 5511 Northwest Loop 410, after observing the driver change lanes

without signaling.

       BCSO deputies identified all occupants of the red 2012 Audi A7 Sedan: the driver was

Marcus Phillip Payton (hereinafter referred to as Payton), and the passengers were Gonzalez-

Terrazas, Rodriguez-Campos, and Gutierrez-Olvera.

       Payton gave BCSO Deputy Gereb verbal consent to search the red 2012 Audi A7 Sedan.

In the trunk, BCSO Deputy Gereb located a pink Nike shoebox containing an undetermined

amount of U.S. currency. Also found within the pink Nike shoebox was a piece of paper with the

word "Lonchon" handwritten on it as well as the date of "07-27-2020". The pink Nike shoebox

containing U.S. currency appeared to be what was depicted in the photograph sent in the text

between the parties earlier the same day.

       TFOs Diaz and Shearer approached Payton at the traffic stop, and TFO Diaz read Payton

his Miranda warnings. Payton stated that he understood his rights and wanted to answer questions.

Payton stated that he lost his identification, but provided a photograph on his cellular telephone of

his Wisconsin driver’s license and social security card. Payton stated that the red 2012 Audi A7
                                                4
          Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 5 of 8




Sedan was his mother's vehicle. Payton stated that he was recently released from federal prison

following a heroin conviction and was on supervised release. Payton stated that he did not have

any travel restrictions from his supervised release, and was in San Antonio to purchase vehicles,

likely a Ford Raptor and a Chevrolet Tahoe, from "the guy in the red shirt" identified as Gonzalez-

Terrazas, one of three passengers in the 2012 Audi A7 Sedan that Payton was driving. Payton

stated that he knew "Ricardo", the individual in the gray shirt identified as Gutierrez-Olvera, also

a passenger in the red 2012 Audi A7 Sedan, and Gutierrez-Olvera knew the guy in the red shirt,

(Gonzalez-Terrazas). When asked how he was going to get two trucks and the red 2012 Audi A7

Sedan home, Payton stated that he would drive one and leave the 2012 Audi A7 Sedan in Ft Worth,

Texas. When asked about the currency located in the shoebox inside the 2012 Audi A7 Sedan’s

trunk, Payton stated that while the cash was in his possession, it belonged to his cousin. When

asked for his cousin's name, Payton replied that he didn't know his cousin's name. Payton provided

no other information about his cousin. The interview was terminated shortly thereafter.

       No K-9 was utilized and no drugs were located in the 2012 Audi A7 Sedan. Payton,

Gonzalez-Terrazas, and Gutierrez-Olvera were released pending further investigation.

Rodriguez-Campos was arrested on an outstanding arrest warrant.

       TFOs Diaz and Shearer took custody of the shoebox and transported it to the DEA office

for processing and safekeeping. The amount of currency contained in the shoebox was determined

to total $63,760.00. None of the other three men (Gonzalez-Terrazas, Rodriguez-Campos, and

Gutierrez-Olvera) claimed ownership of the currency contained in the shoebox.

       A search of relevant databases found no employment for Payton and further indicated no

recorded wages for Payton.

        A search of law enforcement records and databases found that Payton has the following
                                             5
           Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 6 of 8




criminal history: a 2004 conviction for Robbery with Threat of Force (Felony), a 2007 conviction

for Battery to Law Enforcement Officers (Felony), and a 2008 conviction for Possession of THC

(Misdemeanor), all out of Rock County Circuit Court, Wisconsin. In addition, Payton has a federal

conviction in the year 2015 from the Western District of Wisconsin for Distribution of Heroin, and

was sentenced to 84 months, Federal Bureau of Prisons, followed by a three year term of

Supervised Release.

        Therefore, the facts reasonably establish that the Respondent Currency represents money

furnished or intended to be furnished in exchange for a controlled substance, and/or that the

Respondent Currency represents proceeds from Payton’s illegal narcotics activity, and/or money

used or intended to be used to facilitate Payton’s illegal narcotics activity, all in violation of Title

21 U.S.C. §§ 801, et. seq. The Respondent Currency is thus subject to civil forfeiture pursuant to

Title 21 U.S.C. § 881(a)(6).

                                                V.
                                              PRAYER

        WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Currency, that due notice pursuant to Rule G(4) be given

to all interested parties to appear and show cause why forfeiture should not be decreed,1 and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Currency be forfeited to the United States

of America, that the currency be disposed of in accordance with the law and for any such further

relief as this Honorable Court deems just and proper.



1
 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Currency.
                                                6
Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 7 of 8




                                 Respectfully submitted,

                                 GREGG N. SOFER
                                 United States Attorney

                           By:   _________________________________
                                 MARY NELDA G. VALADEZ
                                 Assistant United States Attorney
                                 Chief, Asset Forfeiture Section
                                 601 N.W. Loop 410, Suite 600
                                 San Antonio, Texas 78216
                                 Tel: (210) 384-7040
                                 Fax: (210) 384-7045
                                 Email: mary.nelda.valadez@usdoj.gov
                                 Texas Bar No. 20421844

                                 Attorneys for the United States of America




                             7
Case 5:21-cv-00066-JKP Document 1 Filed 01/27/21 Page 8 of 8
